                                          Case 4:20-cv-05860-JSW Document 29 Filed 09/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PEOPLE OF THE STATE OF                             Case No. 20-cv-05860-CRB
                                         CALIFORNIA, et al.,
                                   8                    Plaintiffs,                         ORDER REASSIGNING CASE
                                   9             v.
                                  10
                                         FEDERAL DEPOSIT INSURANCE
                                  11     CORPORATION,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          IT IS ORDERED that this case is reassigned to the Honorable Jeffrey S. White in the

                                  14   Oakland division for all further proceedings. Counsel are instructed that all future filings shall

                                  15   bear the initials JSW immediately after the case number.

                                  16          All hearing and trial dates presently scheduled are vacated. However, existing briefing

                                  17   schedules for motions remain unchanged. Motions must be renoticed for hearing before the judge

                                  18   to whom the case has been reassigned, but the renoticing of the hearing does not affect the prior

                                  19   briefing schedule. Other deadlines such as those for ADR compliance and discovery cutoff also

                                  20   remain unchanged.

                                  21   Dated: September 11, 2020

                                  22

                                  23
                                                                                         Susan Y. Soong
                                  24                                                     Clerk, United States District Court
                                  25

                                  26

                                  27   A true and correct copy of this order has been served by mail upon any pro se parties.
                                  28
